224 S.E.2d 270 (1976)
29 N.C. App. 380
Clinton HUNT
v.
Linda Ward HUNT.
No. 7526DC976.
Court of Appeals of North Carolina.
May 5, 1976.
*271 Lacy W. Blue and Richard A. Cohan, Charlotte, for plaintiff-appellant.
MORRIS, Judge.
Plaintiff contends, inter alia, that the trial court erred in refusing to allow evidence of defendant's purported adultery. We agree.
As our Court has stated previously, a trial court commits ". . . prejudicial error in refusing to allow plaintiff to introduce evidence of defendant's adultery. While evidence of adultery does not impel a finding of unfitness of the adulterous parent, `[e]vidence of adulterous conduct, like evidence of other conduct, is relevant upon an inquiry of fitness of a person for the purpose of awarding custody of minor children to him or to her.'" Darden v. Darden, 20 N.C.App. 433, 435, 201 S.E.2d 538, 539 (1974). (Citation omitted.)
Essentially, plaintiff also contends that the trial court's "findings of fact" fail to detail with sufficient particularity the question of fitness and fail to support the conclusions of law. We again find merit to plaintiff's position. See Powell v. Powell, 25 N.C.App. 695, 214 S.E.2d 808 (1975).
In his findings of fact the trial court merely stated that it would be in the child's best interest for custody to be placed with the defendant and further found that the defendant was a fit and proper person to have the care, custody and control of the minor child. These findings fail as a matter of law in that we have no substantive factual basis for an adequate review of the matters resolved below. As we have stated previously
"`. . . when the court fails to find facts so that this Court can determine that the order is adequately supported by competent evidence and the welfare of the child subserved, then the order entered *272 thereon must be vacated and the case remanded for detailed findings of fact.'" (Citations omitted.) Powell v. Powell, supra, at 698, 214 S.E.2d at 810.
The order is vacated and the cause remanded.
HEDRICK and ARNOLD, JJ., concur.